COURT OF APPEALS
                                    EIGHTH DISTRICT OF TEXAS
                                         EL PASO, TEXAS

                                                   §
 C. CARLOS GARZA, JR., THE CARLOS                                  No. 08-10-00197-CV
 GARZA MINERAL LIMITED                             §
 PARTNERSHIP, MARIA C. GARZA,                                         Appeal from the
 THE MARIA C. GARZA LIMITED                        §
 PARTNERSHIP, AND CARLOS LINO                                   County Court at Law No. 3
 GARZA,                                            §
                                                                  of Bexar County, Texas
                      Appellants,                  §
                                                                       (TC# 328876)
 v.                                                §

                                                   §
 PHIL WATKINS, P.C.,
                                                   §
                      Appellee.

                                    MEMORANDUM OPINION

        This appeal is before the Court on its own motion to determine whether it should be

dismissed. Because Appellants have not filed a brief or a motion for extension of time, we dismiss

the appeal for want of prosecution.

        On October 29, 2010, the clerk of this Court notified Appellants that the brief was past due

and that no motion for extension of time had been received. The clerk also informed the parties of

the Court’s intent to dismiss the appeal for want of prosecution unless, within ten days of the notice,

a party responded showing grounds to continue the appeal. To this date, no one has responded to

the clerk’s letter.

        This Court has the authority to dismiss an appeal for want of prosecution when the appellant

has failed to file a brief in the time prescribed and gives no reasonable explanation for the failure to

do so. TEX . R. APP. P. 38.8(a)(1); Elizondo v. City of San Antonio, 975 S.W.2d 61, 63 (Tex. App.
– San Antonio 1998, no pet.). Accordingly, we dismiss the appeal for want of prosecution.



                                              GUADALUPE RIVERA, Justice
November 30, 2010

Before Chew, C.J., McClure, and Rivera, JJ.